Title: Introductory Note: To George Washington, [7 March 1796]
From: Hamilton, Alexander
To: Washington, George


[New York, March 7, 1796]
This letter contains the first references in Hamilton’s extant correspondence to what proved to be a protracted dispute over the Jay Treaty in the House of Representatives. The Senate approved the Jay Treaty on June 24, 1795, and the United States ratified it on August 14, 1795. Following British ratification on October 28, 1795, the ratifications were exchanged at London on that date. Washington proclaimed the treaty on February 29, 1796, and on March 1, 1796, he sent the following message to the Senate and House of Representatives: “The Treaty of Amity, Commerce, and Navigation, concluded between the United States of America and His Britannic Majesty, having been duly ratified, and the ratifications having been exchanged at London on the 28th day of October, 1795, I have directed the same to be promulgated; and herewith transmit a copy thereof for the information of Congress.”
Although Washington had proclaimed the treaty, all of its provisions could not be put into effect until Congress voted appropriations for the three commissions provided for in Articles 5, 6, and 7. Despite this fact, the debate in the House began on a somewhat different note on March 2, 1796, when Edward Livingston, a New York City Republican, stated “that it was generally understood that some important Constitutional questions would be discussed when the Treaty lately concluded between this country and Great Britain should come into consideration; it was very desirable, therefore, that every document which might tend to throw light on the subject should be before the House.…” He then made the following motion: “Resolved, That the President of the United States be requested to lay before this House a copy of the instructions given to the Minister of the United States who negotiated the Treaty with Great Britain, communicated by his Message of the first instant, together with the correspondence and other documents relative to the said Treaty.”
At this time not all the opponents of the Jay Treaty in the House necessarily agreed with Livingston’s resolution. On March 6, 1796, James Madison wrote to Thomas Jefferson: “… A motion has been laid on the table by Mr. Livingston, calling on the President for the instructions to Jay &c. The policy of hazarding it is so questionable that he will probably let it sleep or withdraw it. Notice of direct propositions on the Treaty will probably be given tomorrow. The purport & form of them create much diversity of ideas among the opponents of the Treaty. The state of the business as it now presents itself, with the uncertainty of the particular way of thinking in several quarters of the House, make it truly difficult to decide on the course most acceptable to the body of anti-treaty members.” On the following day, in deference to “gentlemen to whose opinions he paid the highest respect,” Livingston amended his motion by adding the following phrase: “Excepting such of said papers as any existing negotiation may render improper to be disclosed.” Madison, who wished to “throw the resolution into such form as not to bear even the appearance of encroaching on the Constitutional rights of the Executive,” suggested a more moderate amendment which read: “Except so much of said papers as, in his [the President’s] judgment, it may not be consistent with the interest of the United States, at this time, to disclose.” Madison’s proposal was, however, defeated, and the House turned to the consideration of the resolution which had been made and amended by Livingston. Following more than two weeks of debate, the House, on March 24, 1796, adopted Livingston’s resolution by a vote of 62 to 37.
On the day after Livingston’s resolution had been introduced, Washington began to gather information concerning its possible import and significance. On March 3, 1796, he wrote to Oliver Wolcott, Jr.: “I perceive by Bache’s Paper of this Morning that Mr. Livingston has laid a Resolution on the Table, requesting the President to lay before the House a copy of the Instructions to Mr. Jay.… A request somewhat similar to this was made, or about to be made, I do not now recollect which—nor the conduct that was observed upon the occasion, as it was 2, 3 or more years ago; but as Colo. Hamilton was privy to it, I would thank you, if he has not left the City, to see & converse with him thereon—learn what the case & result was—and what he thinks ought to be the conduct of the President if Mr. L—— motion reaches him.” The letter to Washington printed below may have been in response to the request the President made through Wolcott, or Hamilton may have offered his suggestions without having been asked for them.
On March 22, in a letter which has not been found, Washington wrote to Hamilton and apparently suggested that he planned to comply with the request in Livingston’s resolution. On March 24, in reply to the President’s letter, Hamilton wrote: “In the course of this day I shall endeavour to concenter my ideas & prepare something—the premises of which may be in any event proper, admitti⟨ng⟩ of the conclusion being modified & adopted to your eventual determination.” Hamilton, however, did not send his draft of Washington’s message until March 29, and by then it was too late, for Washington had already agreed to a draft which had been drawn up by Secretary of State Timothy Pickering with minor revisions by Attorney General Charles Lee. The message prepared by Pickering, which refused the House request on constitutional grounds and for reasons of expediency, was sent to the House on March 30. On the following day Washington wrote to Hamilton to explain why he had not used Hamilton’s draft. The fact that in this particular instance the President did not rely on his former Secretary of the Treasury fooled even the experts, for on April 4, 1796, Madison wrote to Thomas Jefferson: “There is little doubt in my mind that the message came from N.Y.,” and two weeks later he wrote: “I have no doubt that the advice & even the message were contrived in New York.”
On April 7 the House responded to the President’s message by approving, by a vote of 57 to 36, two resolutions which had been introduced on the preceding day by Thomas Blount of North Carolina and which asserted the House’s “Constitutional right and duty … to deliberate on the expediency or inexpediency of carrying such treaty into effect.…” Then, after a week during which it considered other matters, the House on April 14 finally (that is, a month and one-half after Washington had submitted the treaty to Congress) considered the substantive question of appropriations for the implementation of Articles 5, 6, and 7 of the Jay Treaty. Following two weeks of debate, on April 29, 1796, the Committee of the Whole House divided 49 to 49 on a “resolution, which … was in substance as follows: Resolved, That it is expedient to make the necessary appropriations for carrying the Treaty with Great Britain into effect.” Because of the tie, “it remained for the Chairman, Mr. [Frederick A. C.] Muhlenberg [of Pennsylvania] to decide. He said he did not feel satisfied with the resolution as it now stood; he should, however, vote for it, that it might go to the House and there be modified. The resolution was consequently agreed to and reported to the House.” On April 30, after defeating by a vote of 50 to 49 a preamble to the motion which was proposed by Henry Dearborn of Massachusetts and which stated among other things that the treaty was “highly objectionable,” the House passed the resolution of the Committee of the Whole by a vote of 51 to 48. On the same day the House “Ordered that a bill or bills be brought in pursuant to the said resolution, and that Mr. [James] Hillhouse [of Connecticut], Mr. [Theodore] Sedgwick [of Massachusetts], and Mr. [Albert] Gallatin [of Pennsylvania] do prepare and bring in the same.” On May 2 Hillhouse “reported a bill,” and on May 3 the House passed the measure. The House bill was adopted by the Senate on May 4, and it became law on May 6. Entitled “An Act making an Appropriation towards defraying the Expenses which may arise in carrying into effect the Treaty of Amity, Commerce and Navigation, made between the United States and the King of Great Britain,” it “appropriated a sum not exceeding eighty thousand eight hundred and eight dollars” to cover “the expenses which may arise in carrying into effect the treaty.”
